DETAILED ACTION

This Office Action is a response to an amendment filed on 02/19/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 03/09/2021, 06/07/2021, 03/24/2022, and 06/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

REASONS FOR ALLOWANCE

Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 8, and 15 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claim 1, 8, and 15, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fails to teach or suggest the limitation of: “constructing a candidate motion vector list for the current block based on a result of the determining, wherein: when the reference picture of the first candidate picture block is the same as the reference picture of the current block, the candidate motion vector list comprises a motion vector (MV) of the first candidate picture block; and when the reference picture of the first candidate picture block is different from the reference picture of the current block, the MV of the first candidate picture block is not used to construct the candidate motion vector list” as recited in claim 1. Claims 8 and 15 claim features similar to the ones claimed in claim 1. Thus, the mentioned limitation in combination with all other limitations of the claim has been found allowable.
Claims 1, 8, and 15 are allowed and all claims dependent on claims 1, 8, and 15 are allowed as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng (US 2021/0337232 A1)
Lee (US 2021/0037257 A1)
Kim (US 2015/0195558 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483